       Case 3:21-cv-00034-EMC Document 11 Filed 02/12/21 Page 1 of 2



     Peter Urhausen, Esq. SBN 160392
 1   GIBBONS & CONLEY
 2   Hookston Square 3480 Buskirk Ave. Suite 200
     Pleasant Hill, CA 94523
 3   T: 925.932.3600
     F: 925.932.1623
 4
     Attorney for Defendant, CITY OF COTATI and JOHN A.
 5   DELL’OSSO
 6

 7

 8

 9
                                  UNITED STATES DISTRICT COURT
10
                               NORTHERN DISTRICT OF CALIFORNIA
11

12   GEORGE E. BARICH and LAURIE                 )   Case No. 21-cv-00034-EMC
     ALDERMAN,                                   )
13                                               )
                          Plaintiffs,            )   DECLARATION OF CITY CLERK LAUREN
14                                               )   BERGES IN SUPPORT OF REQUEST FOR
          v.                                     )   JUDICIAL NOTICE
15                                               )
                                                 )
16   CITY OF COTATI and JOHN A.                  )   Date:         March 25, 2021
     DELL’OSSO,                                  )   Time:         1:30 p.m.
17                                               )   Location:     Courtroom 5/Zoom
                          Defendants.            )
18                                               )
                                                 )
19                                               )
                                                 )
20

21

22
          I, Lauren Berges, hereby declare:
23
        1. I am the City Clerk of the City of Cotati. The links set forth in the City of Cotati’s Request
24
           for Judicial Notice filed herewith are links to an official City of Cotati website that contains
25
           the official City Council meeting minutes and video recordings of such meetings, as well
26
           as the official copy of the City Council Policy 2107-02.
27
                                                       1
28    DECLARATION OF CITY CLERK LAUREN BERGES IN SUPPORT OF                    Case No. 21-cv-00034-EMC
      REQUEST FOR JUDICIAL NOTICE
        Case 3:21-cv-00034-EMC Document 11 Filed 02/12/21 Page 2 of 2




 1       2. If called to testify, I could and would competently testify thereto.
 2       I declare under penalty of perjury under the laws of the State of California and the United States
 3    of America that the forgoing is true and correct. This declaration was executed in Cotati, California
 4    on this 12th day of February, 2021.
 5

 6   Dated: February 12, 2021
 7

 8                                               By: /s/ Lauren Berges
                                                     LAUREN BERGES
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27
                                                        2
28     DECLARATION OF CITY CLERK LAUREN BERGES IN SUPPORT OF                    Case No. 21-cv-00034-EMC
       REQUEST FOR JUDICIAL NOTICE
